Citation Nr: 0305778	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  02-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) as secondary to 
the service connected disability of tuberculosis.  


REPRESENTATION


Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD


M. Carr, Associate Counsel


INTRODUCTION


The veteran had active service from November 1950 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to the service 
connected disability of tuberculosis.     

As explained infra, the Board has reopened the veteran's 
claim for COPD as secondary to service connected 
tuberculosis.  Prior to adjudicating this issue, the Board is 
undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1995, the 
RO denied the veteran's claim of entitlement to service 
connection for COPD secondary to service connected 
tuberculosis.

2.  The evidence received since the RO's September 1995 
decision, which was not previously of record, bears directly 
and substantially upon the specific matter under 
consideration in order to fairly decide the merits of the 
claim.     




CONCLUSION OF LAW


New and material evidence has been received since the RO's 
September 1995 decision denying the veteran's claim for 
service connection for COPD secondary to service connected 
tuberculosis; the claim for COPD secondary to service 
connected tuberculosis is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to provide notice 
and assistance.  In this decision, the Board has reopened the 
veteran's claim, and directed that additional development be 
undertaken pursuant to 38 C.F.R. § 19.9(a)(2).  Therefore, 
any discussion of whether VA has complied with the VCAA at 
this time would be premature.  

A review of the claims file shows that in September 1995, the 
RO denied a claim for service connection for COPD secondary 
to service connected tuberculosis.  There was no appeal, and 
that decision became final.  See 38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

Here, in July 2001, the veteran filed to reopen his claim for 
COPD secondary to service connected tuberculosis.  In August 
2001, the RO denied the claim, after considering the 
following evidence not considered in the 1995 RO decision: a 
Jackson VA Medical Center treatment report from July 2001; a 
report of a respiratory system examination at Jackson VA 
Medical Center from August 2001.  

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  These claims were all 
filed before August 29, 2001, and they are governed by the 
previous version of 38 C.F.R. § 3.156(a), under which new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The most recent final decision of this claim was the RO's 
decision dated in September 1995.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's September 1995 decision.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Evidence received since the RO's September 1995 decision 
includes a report of a respiratory system examination at 
Jackson VA Medical Center in August 2001, and a Jackson VA 
Medical Center treatment report from July 2001.  In the 
latter report, the examining nurse practitioner, Karen M. 
Cooper states that the veteran's COPD is "probably secondary 
to cigarette smoking".  However, she further states that 
"it seems possible that the fact that his lungs were already 
weakened by the TB [tuberculosis], could have attributed to 
this condition".    

This statement was not of record at the time of the RO's 
September 1995 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material evidence.  Accordingly, 
this evidence pertains to one of the evidentiary defects 
which was the basis for the RO's September 1995 decision.  
The Board, therefore, finds that the submitted evidence bears 
directly and substantially upon the issue at hand, that this 
evidence is probative of the issue at hand, and is material.  
See Hodge, supra.  The claim is therefore reopened.         


ORDER


Having submitted new and material evidence, the claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease secondary to service connected tuberculosis 
is reopened.  



		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

